 
 
Exhibit 10.2
 


SCHEDULE TO MASTER LOAN AND SECURITY AGREEMENT


SCHEDULE NO. 002 DATED SEPTEMBER 6, 2016 TO MASTER LOAN AND SECURITY AGREEMENT
NO. 4180 DATED MARCH 31, 2016


Lender:
Borrower:
PEOPLE'S CAPITAL AND LEASING CORP.
RANOR, INC
850 MAIN STREET, BC-03
1 BELLA DRIVE
BRIDGEPORT, CT 06604
WESTMINSTER, MA 01473

 
Lender and Borrower have entered into a Master Loan and Security Agreement No.
4180 dated March 31, 2016 (the "Master Loan Agreement') which is incorporated
herein and this is a Schedule to the Master Loan Agreement. All terms used
herein which are defined in the Master Loan Agreement and not otherwise
specifically defined herein shall have the same meanings as set forth in the
Master Loan Agreement.


1.    THE LOAN AND LOAN REPAYMENT. Pursuant to the Master Loan Agreement, Lender
agrees to lend to Borrower the sum of Three Hundred Sixty Five Thousand, Eight
Hundred Fifty Two  and 00/100 ($365,852.00) Dollars. Borrower agrees to repay
the Loan in successive installments (which installment payments are inclusive of
interest) as set forth in the following payment schedule:
 
PAYMENT SCHEDULE
ADVANCE PAYMENT
NUMBER OF PERIODIC
INSTALLMENT(exclusive
of Advance Payment)
PAYMENTS AND
PAYMENT PERIOD
INSTALLMENT
AMOUNT PER
PERIODIC PAYMENT
PERIOD
N/A
Sixty (60) Monthly
$ 7,398.91



Commencement Date:
Security Deposit (if any): 
N/A
Equipment Location:
1 Bella Drive, Westminster, MA 01473
Special Provisions: (if any):
 

 
2.  EQUIPMENT AND SECURITY INTEREST. As provided in the Master Loan Agreement,
Borrower gives and grants to the Lender a security interest in the Equipment and
other property ("Collateral") described in the attached Schedule A as security
for its obligations under this Schedule and the Master Loan Agreement.
 
3. DISBURSEMENT OF PROCEEDS. Borrower hereby authorizes Lender to disburse the
Loan proceeds as follows:


$365,852.00
To: Ranor, Inc
$365,852.00
TOTAL PROCEEDS

 


4. SEE PAYMENT ADJUSTMENT RIDER ATTACHED AND INCORPORATED BY REFERENCE.


The Loan consisting of this Schedule (including the provisions of the Master
Loan Agreement incorporated herein) and all riders and supplements to this
Schedule constitutes a separate and distinct Loan from any other Schedule to the
Master Loan Agreement. Unless otherwise expressly provided, only one original of
this Schedule shall be executed and such original together with a copy of the
Master Loan Agreement shall constitute the original loan chattel paper. By its
execution and delivery of this Schedule, Borrower hereby reaffirms all of the
warranties and representations contained in the Master Loan Agreement as of the
date hereof and further warrants and represents to the Lender that no Event of
Default has occurred and is continuing as of the date hereof. This Schedule
shall not be in effect until accepted by Lender at its Bridgeport, CT office.




ACCEPTED AT LENDER'S BRIDGEPORT, CT OFFICE


PEOPLE'S CAPITAL AND LEASING CORP.
 
RANOR, INC
         
BY:
/s/ Melissa A. Curtis
 
BY:
/s/ Tom Sammons
TITLE:
Vice President
 
TITLE:
CFO

 
 

--------------------------------------------------------------------------------